Attorney Grievance Commission v. James Aloysius Powers, Misc. Docket AG No. 8, September
Term 2016

ATTORNEY GRIEVANCE COMMISSION — DISCIPLINE — INDEFINITE
SUSPENSION
Respondent James Aloysius Powers, violated Maryland Lawyers’ Rules of Professional
Conduct 1.2, 1.4, 1.6, 1.9, 1.16(d), 3.1, 4.4, and 8.4(a), and (d). These violations stemmed from
Respondent’s misconduct during representation as well as post-representation of a client, whom
the attorney sued. During the litigation against his former client, Respondent revealed
information subject to the attorney-client privilege to the detriment of his former client. The
appropriate sanction is indefinite suspension.
Circuit Court for Montgomery County
Case No. 32033-M
Argued: February 6, 2017                    IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                Misc. Docket AG No. 8

                                                September Term, 2016

                                      ______________________________________

                                             ATTORNEY GRIEVANCE
                                           COMMISSION OF MARYLAND

                                                           v.

                                            JAMES ALOYSIUS POWERS


                                           Barbera, C.J.
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Watts,
                                           Hotten,
                                           Getty,

                                                       JJ.
                                      ______________________________________

                                                 Opinion by Greene, J.
                                      ______________________________________

                                                     Filed: July 10, 2017
       This attorney discipline case involves an attorney who failed to abide by his client’s

instructions concerning the handling of the client’s case, failed to communicate with the

client to permit him to make informed decisions about his case, and publicly disclosed

confidential client information in the course of suing the former client and a third person

in federal court, in a state where neither the former client nor the third party either resided

or had any contacts, in an effort to collect attorney’s fees.

       On April 20, 2016, Petitioner, the Attorney Grievance Commission of Maryland

(“Commission”), acting through Bar Counsel, filed a Petition for Disciplinary or Remedial

Action against Respondent, James Aloysius Powers, pursuant to Maryland Rule 16-

751(a).1 The Commission charged Respondent with violating the Maryland Lawyers’

Rules of Professional Conduct (“MLRPC” or “Rule”) 1.2 (Scope of Representation); 1.4

(Communication); 1.6 (Confidentiality of Information); 1.9 (Duties to Former Clients);

1.16(d) (Termination of Representation); 3.1 (Meritorious Claims and Contentions); 4.4

(Respect for Rights of Third Persons); 8.4 (Misconduct).

       This Court transmitted the matter to the Circuit Court for Montgomery County on

April 21, 2016 and designated the Honorable Michael D. Mason (the “hearing judge”) to

conduct an evidentiary hearing and make findings of fact and conclusions of law. The

hearing judge scheduled the case for a hearing on September 26 and 27, 2016, subject to



1
  Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) were renamed The Maryland Attorneys’ Rules of Professional Conduct
(“MARPC”) and re-codified, without substantive change, in Title 19 of the Maryland
Rules. Because we judge Respondent’s conduct against the extant law at the time of his
actions, we refer to the MLRPC throughout.
the approval of this Court. On July 25, 2016, this Court granted a motion to extend the

time to complete the hearing because it was scheduled to be completed more than 120 days

after service on Respondent of the order designating a judge to hear the case. See Md. Rule

16-575(a) (noting that the judicial hearing in a disciplinary matter “shall be completed

within 120 days after service on the respondent of the order designating a judge.”).

       Petitioner served the Respondent with discovery requests in the form of

Interrogatories, Request for Production of Documents, and Requests for Admissions of

Fact and Genuineness of Documents on July 13, 2016. In addition, Petitioner filed various

other pre-trial motions; however, Respondent failed to file any response. On September

26, 2016, Petitioner appeared for a hearing on the merits; however, Respondent failed to

appear or respond as of that date to any of Petitioner’s discovery requests. As a result of

Respondent’s failure to appear at the hearing on the merits or respond to the request for

admissions of fact, the hearing judge deemed admitted Petitioner’s Requests for

Admissions of Fact and Genuineness of Documents. The hearing culminated with the

hearing judge’s adoption of Petitioner’s Proposed Findings of Fact and Conclusions of

Law.

                                          I.

                            The Hearing Judge’s Findings

       The hearing judge made the following findings of fact by clear and convincing

evidence. See Md. Rule 16-757(c) (noting that “Bar Counsel has the burden of proving the

averments of the petition by clear and convincing evidence.”). Respondent was admitted

to practice law in Maryland on June 23, 1993. He is also admitted to practice in New York

                                               2
and Virginia.2 On February 22, 2012, Jeff A. Braun, a resident of Allendale, New Jersey,

retained Respondent to represent him in anticipation of litigation involving a dispute

between Mr. Braun and his business partner. Initially, Mr. Braun payed Respondent $5,000

as a retainer. The events that led up to Mr. Braun’s retention of Respondent began in

November 2010 when “Mr. Braun [had] purchased a sports park business know as Golden

Goal Tournament located in Fort Ann, New York.” The dispute between Mr. Braun and

his business partner began in 2011 and led to a lawsuit filed against Mr. Braun (hereinafter,

“the Golden Goal litigation,” or “New York litigation”) on March 5, 2012 in the Supreme

Court of the State of New York, Fort Edward, New York (a trial court). “Fort Edward is

approximately 180 miles or 3 hours from Mr. Braun’s [New Jersey] residence.”

       In the Golden Goal litigation, Mr. Braun’s business partner requested a Temporary

Restraining Order (“TRO”) against Mr. Braun. At the inception of the lawsuit, Respondent

explained to Mr. Braun that “this case can be substantially won over the next 20 days.”

Respondent assured Mr. Braun that “he would have the suit removed to federal court or

move for a change of venue to the New York City area (where virtually all of the parties

reside).” Mr. Braun instructed Respondent not to consent to the TRO. Inconsistent with

Mr. Braun’s directions, Respondent consented to the TRO, failed to seek removal of the



2
  In Petitioner’s Proposed Findings of Fact and Conclusions of Law, which the hearing
judge adopted in toto, Petitioner has stated in the “Procedural Posture” section that
Respondent is a member of the Bar of New York and the District of Columbia but has
stated in the “Aggravating and Mitigating Factors” section that Respondent is a member of
the Bar of New York and Virginia. This Court’s independent review reveals that
Respondent is a member of the Bar of Virginia and not a member of the Bar of the District
of Columbia.
                                             3
case to federal court or move for a change of venue to the New York City area and failed

to respond to the plaintiff’s request for discovery. Although the court found Mr. Braun in

contempt of court for failure to respond to discovery, Respondent neither informed Mr.

Braun of the discovery violation nor the fact that Respondent had consented to the TRO on

Mr. Braun’s behalf.

       Nathan Fink was a friend of Mr. Braun and also a tax attorney licensed in the state

of New Jersey. Apparently, Mr. Braun had communicated with his friend about the legal

and business problems confronting Mr. Braun before Mr. Braun retained Respondent. As

a result of this prior relationship, Mr. Braun authorized Mr. Fink to communicate with

Respondent “so that Mr. Braun could better understand what was going on in the Golden

Goal litigation” and “because [Respondent] failed to communicate with Mr. Braun in

laymen’s terms.” Seven months after Mr. Braun retained Respondent, “[i]n September

2012, Respondent withdrew from representation of Mr. Braun.” It appears that “Mr. Braun

requested that Respondent return his file on September 24, 2012[;] however, Respondent

did not do so until November 15, 2012” even though the Golden Goal litigation was

ongoing.

       After Respondent terminated his representation, he sent a final bill to Mr. Braun for

$9,470. Mr. Braun disputed the final bill because he had already paid Respondent

approximately $48,000 and, in Mr. Braun’s opinion, the invoices were vague. In response

to Mr. Braun’s refusal to pay the final bill, Respondent “sent threating emails to Mr. Braun

and Mr. Fink. [He] threatened to report Mr. Fink to the New York attorney disciplinary



                                             4
authorities, and threaten[ed] to sue both Mr. Braun and Mr. Fink.” Although Mr. Braun

asked to arbitrate the fee dispute, Respondent rejected the offer of arbitration.

       In June of 2013, Respondent sued Mr. Braun and Mr. Fink in the United States

District Court for the District of Maryland alleging Breach of Contract with respect to Mr.

Braun and Tortious Interference and Unfair Competition with respect to Mr. Fink.

Respondent claimed damages in the amount of $1,015,000. Specifically, he alleged “that

Mr. Braun owed him attorney’s fees (plus interest) of approximately $15,000 and that Mr.

Fink had hindered the representation of Mr. Braun and interfered with the attorney/client

relationship between Respondent and Mr. Braun.”

       Allegations contained in the complaint filed in the federal court touched upon

“matters from the New York litigation that were privileged due to the attorney/client

relationship and the accountant/client relationship.” In response to a Motion to Dismiss or,

in the Alternative, to Strike, Mr. Braun’s attorney argued that the federal court had “no

personal jurisdiction over Mr. Braun, no subject matter jurisdiction, and that the Complaint

contained privileged information.” In formulating a response to the Motion to Dismiss,

“Respondent filed affidavits from Mr. Braun’s former attorney (Mr. Goodman), former

accountant (Mr. Gallo), and from Respondent, all of which revealed privileged

information, strategic information related to the Golden Goal litigation, and information

intended to disparage Mr. Braun.” After Mr. Braun’s attorney filed a reply to Respondent’s

pleading, Respondent withdrew his complaint.

       The hearing judge in this disciplinary case had before him, as evidence, the

documents that contained the privileged information. The hearing judge noted that when

                                              5
the District Court judge issued her Memorandum Opinion and Order for dismissal of the

federal case, she ordered, among other things, that “the ‘majority’ of the information that

Mr. Braun sought to redact was confidential according to the attorney-client privilege and

‘much’ of the information [that] Mr. Braun sought to redact was confidential according to

the accountant-client privilege.”

       The plaintiff in the Golden Goal litigation, having obtained the privileged

information that Respondent disclosed in his complaint against Mr. Braun, used that

information against Mr. Braun in the New York litigation.

       Approximately ten months after Respondent had withdrawn as counsel for Mr.

Braun in the Golden Goal litigation, Respondent, on July 23, 2013, filed, with the court in

Fort Edward, an “Expedited Motion to Show Cause before the New York court hearing the

Golden Goal litigation.” In that motion, he requested that Mr. Braun show cause why he

should not pay the legal fees owed to Respondent and requested that the court investigate

Mr. Fink’s alleged misconduct. In his motion, Respondent specifically contended that “[a]

prior motion on this matter was filed, wisely sealed by this court[,] and eventually

withdrawn—but not because anything in that motion was false or factually incorrect.

Rather, because it was filed in haste including more personal affect than legal effect which

this motion endeavors to address.” In addition to the July 23, 2013 Expedited Motion to

Show Cause, a previous Expedited Motion was also filed on May 6, 2013, after Respondent

had withdrawn from the representation of Mr. Braun. The Fort Edward court did not rule

on either Expedited Motion.         Eventually, venue in the Golden Goal litigation was

transferred from the Fort Edward, New York area to the Manhattan, New York City area.

                                              6
Apparently, in a continuing effort to collect attorney’s fees, in January 2014, Respondent

wrote to Judge Charles E. Ramos, Judge of the New York State Supreme Court,

Commercial Division, and requested that Judge Ramos advise Respondent on how he could

best present a Motion to Compel Payment of Fees to the Court. Judge Ramos declined the

request.

                                             II.

                         The Hearing Judge’s Conclusions of Law

       The hearing judge adopted Petitioner’s proposed conclusions of law and found by

clear and convincing evidence that Respondent violated MLRPC 1.2; 1.4; 1.6; 1.9; 1.16(d);

3.1; 4.4; 8.4(a) and 8.4(d).

                                 Conclusions of Law

       Rule 1.2 Scope of Representation and allocation of authority between
       client and lawyer

    Rule 1.2(a) provides that a lawyer “shall abide by a client’s decisions concerning
    the objectives of the representation and, when appropriate, shall consult with the
    client as to the means by which they are to be pursued.” Further, “[a] lawyer may
    take such action on behalf of the client as is impliedly authorized to carry out the
    representation. A lawyer shall abide by a client’s decision whether to settle a
    matter.” An attorney violates Rule 1.2(a) if he or she fails to inform a client of
    the status of his or her case, thereby denying the client the ability to make
    informed decisions. Attorney Grievance [Comm’n] v. Hamilton, 444 Md. 163,
    182, 118 A.3d 958, 968 (2015).
          In order for a lawyer to abide by a client’s decisions concerning
    representation, the client must be able to make informed decisions as to the
    objectives of the representation. Id. at 182, 968–69. In order for a client to make
    informed decisions, an attorney must give the client honest updates regarding the
    status of his or her case. Id., citing Attorney Grievance [Comm’n] v. Shapiro, 441
    Md. 367, 380, 108 A.3d 394, 402 (2015). An attorney may violate Rule 1.2(a) if
    he or she fails to follow the instructions of the client. Attorney Grievance
    [Comm’n] v. Sperling, 432 Md. 471, 493, 69 A.3d 478, 490–91 (2013) (quoting
    Attorney Grievance [Comm’n] v. Reinhardt, 391 Md. 209, 220, 222, 892 A.2d,

                                             7
533, 539–40 (2006) (internal quotations omitted).
      In this case, Respondent violated Rule 1.2 when he failed to abide by Mr.
Braun’s instructions not to consent to the Temporary Restraining Order
(hereinafter, “TRO”). He also failed to file a motion to change venue to New
York City, and he failed to have the case removed to federal court. See
Petitioner’s Exhibit 1, Tab 1. Further, Respondent failed to inform Mr. Braun
that Respondent agreed to produce Mr. Braun’s tax returns to opposing counsel.
When such tax returns were not produced, the court held Mr. Braun in contempt
of court. Id.

Rule 1.4 Communication

  Rule 1.4 provides that:
     (a) A lawyer shall:
         (1) promptly inform the client of any decision or circumstance with
         respect to which the client’s informed consent, as defined in Rule
         1.0(f), is required by these Rules;
         (2) keep the client reasonably informed about the status of the matter;
         (3) promptly comply with reasonable requests for information; and
         (4) consult with the client about any relevant limitation on the
         lawyer’s conduct when the lawyer knows that the client expects
         assistance not permitted by the Maryland Lawyers’ Rules of
         Professional Conduct or other law.
    (b) A lawyer shall explain a matter to the extent reasonably necessary to
    permit the client to make informed decisions regarding the representation.

  Attorneys violate Rule 1.4 when they fail to communicate with their clients
  and keep them informed of the status of their legal matters. Attorney
  Grievance [Comm’n] v. Kwarteng, 411 Md. 652, 658, 984 A.2d 865, 868–69
  (2009). In Attorney Grievance [Comm’n] v. De La Paz, Respondent in that
  matter failed to tell his client that his case had been dismissed, which fact the
  client learned only after traveling to the courthouse to inquire. 418 Md. 534,
  554, 16 A.3d 181, 192–93 (2011). Similarly, in Attorney Grievance
  [Comm’n] v. Fox, the attorney violated Rule 1.4 when he did not know that
  the client’s case was dismissed and accordingly did not communicate that
  fact to the client. 417 Md. 504, 517, 11 A.3d 762, 769 (2010). In Attorney
  Grievance [Comm’n] v. Thomas, the attorney violated Rule 1.4 when he
  ceased communicating with the client after he told the client not to appear at
  his removal (deportation) hearing, and then failed to tell the client that he had
  been ordered removed in absentia. 440 Md. 523, 553–54, 103 A.3d 629, 647
  (2014).
          In the case at bar, Respondent violated Rule 1.4(a) when he failed to
  inform Mr. Braun that he had consented to the TRO. See Petitioner’s Exhibit
                                         8
1 at 18. He also violated Rule 1.4(a) by failing to tell Mr. Braun that he
needed to produce his tax returns, and later, after he failed to do so, that Mr.
Braun had been found in contempt of court. Id. at 21. Respondent violated
Rule 1.4(b) because he failed to explain what was happening in the Golden
Goal litigation in a manner that Mr. Braun could understand. Id. at 25. As
such, Mr. Braun had enlisted the help of his friend, attorney Nathan Fink, to
communicate with Respondent. Id. at 24–25.

Rule 1.6 Confidentiality of information
“A lawyer shall not reveal information relating to representation of a client
unless the client gives informed consent [and] the disclosure is impliedly
authorized in order to carry out the representation[.]” Rule 1.6(a). Only the
client has the power to waive the attorney-client privilege. Newman v. State,
384 Md. 285, 863 A.2d 321 (2004). The importance of the attorney client
privilege has been described as follows:
        By turns both sacred and controversial, the principle of the
        confidentiality of client information is well-embedded in the
        traditional notion of the Anglo-American client-lawyer relationship.
        CHARLES W. WOLFRAM, MODERN LEGAL ETHICS § 6.1.1, at
        242 (1986). “The professional rules ... [embrace] a broad ethical duty
        not to divulge information about a client.” Id. (emphasis added). An
        attorney’s duty of confidentiality applies not only to privileged
        “confidences,” but also to unprivileged secrets; it “exists without
        regard to the nature or source of the information or the fact that others
        share the knowledge.” Perillo v. Johnson, 205 F.3d 775, 800 n. 9 (5th
        Cir. 2000) (quoting ABA Model Code of Professional Responsibility
        Canon 4, DR 4-101 and EC 4-4) (internal quotation marks and
        alterations omitted). “The confidentiality rule applies not merely to
        matters communicated in confidence by the client[,] but also to all
        information relating to the representation, whatever its source.” Id.
        at 800 n. 10 (quoting ABA Model Rules of Professional
        Responsibility 1.6 & cmt.5) (emphasis added); accord, United States
        v. Edwards, 39 F. Supp.2d 716, 724 (M.D. La. 1999) (collecting
        authorities); United States v. Mackey, 405 F. Supp. 854, 860
        (E.D.N.Y. 1975) (Weinstein, 1.) (emphasizing breadth of attorney’s
        obligation).
 In re Gonzalez, 773 A.2d 1026, 1030-1031 (D.C. 2001).
        In this case, Respondent violated the sacred and well-embedded
concept embodied by Rule 1.6 by disclosing information that Respondent
obtained by way of his representation of Mr. Braun in the Golden Goal
litigation. He disclosed this information in a public forum, i.e., in a lawsuit
brought in federal court, in order to recoup money that he believed Mr. Braun
owed him. Mr. Braun did not consent to these disclosures. See Affidavit of

                                       9
Jeff Braun in Support of Motion to Dismiss Pursuant to Fed. R. Civ. P.
12(b)(2), at Petitioner’s Exhibit 1, Tab 15, page 73–74, § 13. Mr. Braun had
to hire an attorney in Maryland to assist him not only with the underlying
controversy, but with getting the privileged information redacted from the
record. See Petitioner’s Exhibit 1 at Tabs 15 and 16. Judge Hollander held
that the “majority” of the information that Mr. Braun sought to redact was
confidential according to the attorney-client privilege and “much” of the
information Mr. Braun sought to redact was confidential according to the
accountant-client privilege. See Petitioner’s Exhibit 1, Tab 19, pages 142–
143.

 Rule 1.9. Duties to former clients
   Rule 1.9 provides that:
       (c) A lawyer who has formerly represented a client in a matter
       or whose present or former firm has formerly represented a
       client in a matter shall not thereafter:
               (1) use information relating to the representation to the
               disadvantage of the former client except as these Rules
               would permit or require with respect to a client, or when
               the information has become generally known; or
               (2) reveal information relating to the representation
               except as these Rules would permit or require with
               respect to a client.
In Attorney Grievance [Comm’n] v. Siskind, the Court of Appeals held that
an attorney violated Rule 1.9 when he filed a suit sounding in contract against
a former client, a corporation, which was an entity he created, over a business
transaction he helped construct by creating the relevant documents central to
the contract suit. 401 Md. 41, 64, 930 A.2d 328, 342 (2007). In this case,
Respondent revealed confidential information of his former client, Mr.
Braun, to Mr. Braun’s disadvantage, to wit: he filed three affidavits in federal
court, via the electronic filing system, that were available to the public to
view. See Petitioner’s Exhibits 15, 16, and 22–26. The disclosure of this
privileged information hurt Mr. Braun in the Golden Goal litigation. Id. at
Tab 1, pages 11–12.

Rule 1.16(d) Termination of Representation
When the lawyer/client relationship ends, Rule 1.16(d) requires that:
      ([d]) Upon termination of representation, a lawyer shall take steps to
      the extent reasonably practicable to protect a client’s interests, such as
      giving reasonable notice to the client, allowing time for employment
      of other counsel, surrendering papers and property to which the client
      is entitled and refunding any advance payment of fee or expense that
      has not been earned or incurred. The lawyer may retain papers

                                      10
        relating to the client to the extent permitted by other law.
In Attorney Grievance [Comm’n] v. Landeo, 446 Md. 294, 335–337,132 A.3d
196, 220–221 (2016), an attorney violated Rule 1.16(d) after she was
terminated by two different clients. In both cases, she took several months
to transmit her clients’ files to their new attorneys when they had active
applications for benefits in process with United States Citizenship and
Immigration Services. Id. She did not refund the clients’ fees until the eve
of the trial in her attorney grievance matter. Id.
        In Mr. Braun’s case, it was Respondent who ended the attorney-client
relationship, but he took two months to return Mr. Braun’s file to him in its
entirety. See Petitioner’s Exhibit 1 at ¶¶27–28. The delay in receiving his
complete file was particularly damaging to Mr. Braun because the Golden
Goal matter was, and still is, being actively litigated. It also took Respondent
two months to send Mr. Powers Respondent’s final bill. See also Final
Invoice from Respondent to Mr. Braun dated November 15, 2012, in the
record at Petitioner’s Exhibit 1, Tab 13. Respondent’s delay in transmitting
Mr. Braun’s file and final invoice to him is in violation of Rule 1.16(d).

Rule 3.1. Meritorious claims and contentions
       “A lawyer shall not bring or defend a proceeding, or assert or
controvert an issue therein, unless there is a basis for doing so that is not
frivolous.” See Rule 3.1. In Attorney Grievance [Comm’n] v. Mixter, the
Court upheld the trial court’s finding that Respondent had violated Rule 3.1
when he attempted to enforce over one-hundred and twenty unenforceable
subpoenas through meritless motions to compel in order to coerce his
opposing parties into compliance with his excessive discovery requests. 441
Md. 416, 511, 109 A.3d 1, 58 (2015). In another case where an attorney was
found to have violated Rule 3.1, the Court held that “[t]he legal process
should never be used as the Respondent did here, i.e., merely [as] a device to
apply pressure to the other parties . . . ”. Attorney Grievance [Comm’n] v.
Gisriel, 409 Md. 331, 356–57, 974 A.2d 331, 346 (2009). Here, Respondent
violated Rule 3.1 when he used the legal process as “a device to apply
pressure” to Mr. Braun. After being unsuccessful in recouping his fees by
filing motions with the New York courts, Respondent sued Mr. Braun and
Mr. Fink in the U.S. District Court for the District of Maryland, a court which
had no personal or subject matter jurisdiction over either of them. See
Petitioner’s Exhibit 1, Tabs 15–16. Mr. Braun’s and Mr. Fink’s attorneys
filed Motions to Dismiss in which they pointed out the flaws in Respondent’s
case.
       Respondent then filed his own Motion to Withdraw, stating that the
New York courts were handling his motion for attorney’s fees, an avenue
which was available to him previously. Respondent’s claims against Mr.
Braun and Mr. Fink plainly lacked subject matter and personal jurisdiction,

                                      11
and were filed in an effort to pressure Mr. Braun to pay his final bill. Id.
Respondent’s use of the federal court system of Maryland to collect
$9,470.00 in overdue legal fees clearly violated Rule 3.1.

Rule 4.4. Respect for rights of third persons
Rule 4.4 provides that:
    (a) In representing a client, a lawyer shall not use means that have no
        substantial purpose other than to embarrass, delay, or burden a third
        person, or use methods of obtaining evidence that the lawyer knows
        violate the legal rights of such a person.
In Attorney Grievance [Comm’n] v. Mixter, the Court found that the attorney
violated Rule 4.4(a) when, during litigation in which he represented himself,
Mixter had attempted “to harass and intimidate the defendants” by requesting
their entire driving histories under “a multitude of disingenuous
arguments[.]” As the Circuit Court Judge in Mixter stated, the driving
records “had absolutely nothing to do with the pending claim for defamation
and that the subpoena was aimed solely at harassing the defendant[s].”
Mixter intentionally pursued the defendants’ driving records without basis,
causing his opposition to use time and resources to obtain protective orders
as to their driving records, and delaying litigation, thereby violating Rule
4.4(a). 441 Md. at 522, 109 A.3d at 65.
         In the instant case, Respondent, in representing himself in his case
against Mr. Braun and Mr. Fink, filed his collections case in the U.S. District
Court of Maryland, which was a tactic that had “no substantial purpose other
than to embarrass, delay, or burden” Mr. Braun and Mr. Fink. Respondent
knew, or should have known, that the U.S. District Court of Maryland had
neither personal nor subject matter jurisdiction over Mr. Braun and Mr. Fink,
both of whom lived in New Jersey, worked in New Jersey and New York,
and participated in the Golden Goal litigation in New York.
         Additionally, the act of suing Mr. Fink, who is Mr. Braun’s friend and
long-time tax attorney, was also an act with “no substantial purpose other
than to embarrass, delay, or burden” Mr. Fink. Respondent sued his former
client’s friend for $1,000,000 for “willfully” interfering with Respondent’s
contractual relationship with Mr. Braun, “clandestinely instructing his client
and other professionals to take actions materially affecting the New York
litigation,” and causing Respondent to be “damaged in the form of lost
income and lost time and in amounts to be proved at trial.” See Complaint,
in the record at Petitioner’s Exhibit 1, Tab 23. Respondent also sued Mr.
Fink for “taking over aspects of the New York litigation and by competing
with Mr. Powers in so doing.” Id. Finally, Respondent states in his complaint
that “Mr. Fink has and continues to enjoy a lucrative financial relationship
with Mr. Braun and his intentional interference ... was a part of his campaign
of unfair competition.” Id. The above quoted statements indicate that

                                     12
Respondent valued his potential financial enrichment from Mr. Braun far
more so than keeping Mr. Braun’s confidences and respecting Mr. Braun’s
choice regarding how, if at all, he chose to involve Mr. Fink in his litigation.

Rule 8.4. Misconduct
It is professional misconduct for a lawyer to:
        (a) violate or attempt to violate the Maryland Lawyers’ Rules of
        Professional Conduct, knowingly assist or induce another to do so, or
        do so through the acts of another;
        ***
        (d) engage in conduct that is prejudicial to the administration of justice;
        Rule 8.4(a) makes it professional misconduct for a lawyer to violate
or attempt to violate the Maryland Lawyers’ Rules of Professional Conduct,
knowingly assist or induce another to do so, or do so through the acts of
another. Rule 8.4(a) is violated when other Rules of Professional Conduct
are breached. Attorney Grievance [Comm’n] v. Gerace, 433 Md. 632, 645,
72 A.3d 567, 575 (2013). As noted above and further described below,
Respondent violated several Rules of Professional Conduct and therefore,
also violated Rule 8.4(a).
        Finally, Rule 8.4(d) states that it is professional misconduct for a
lawyer to engage in conduct that is prejudicial to the administration of justice.
Conduct prejudicial to the administration of justice is that which “reflects
negatively on the legal profession and sets a bad example for the public at
large[.]” Attorney Grievance [Comm’n] v. Goff, 399 Md. 1, 22, 922 A.2d
554, 567 (2007). In this case, Respondent’s conduct is unquestionably
prejudicial to the administration of justice and has brought the legal
profession into disrepute. Respondent, acting as Mr. Braun’s former lawyer,
sued Mr. Braun and Mr. Braun’s friend for $1,015,000.00 collectively, in a
federal court in a state in which neither defendant resided or had any contacts
with, in an effort to collect $9,470.00 in attorney’s fees. Mr. Braun and Mr.
Fink had to hire attorneys in Maryland to defend themselves. The Complaint
and several affidavits filed in support of his opposition to Mr. Braun’s
Motion to Dismiss revealed confidential information that was subject to the
attorney-client and accountant-client privilege. After [Mr. Braun’s] attorney
filed a response, Respondent withdrew the complaint, and stated that he
would pursue the matter in New York. His conduct undeniably brings the
legal profession into disrepute.

                                     III.
                              Standard of Review




                                       13
       In attorney discipline proceedings, “this Court has original and complete

jurisdiction.” Attorney Grievance Comm’n v. Page, 430 Md. 602, 626, 62 A.3d 163, 177

(2013). Upon review of the findings of facts, this Court accepts “the hearing judge’s

findings of fact unless shown to be clearly erroneous[.]” Attorney Grievance Comm’n v.

Blair, 440 Md. 387, 400, 102 A.3d 786, 793 (2014). Where no exceptions to the hearing

judge’s findings of fact are filed, this Court “may treat the findings of fact as established

for the purpose of determining appropriate sanctions.” Attorney Grievance Comm’n v.

Gray, 444 Md. 227, 250, 118 A.3d 995, 1008 (2015). We review the hearing judge’s

conclusions of law de novo. Attorney Grievance Comm’n v. Storch, 445 Md. 82, 89, 124

A.3d 204, 208 (2015).

       Neither party has taken exception to the hearing judge’s findings of facts.

Therefore, we deem Judge Mason’s findings of fact as established by clear and convincing

evidence. See Rule 16-727(c); see also Gray, 444 Md. at 250, 118 A.3d at 1008. As to

his conclusions of law, the hearing judge determined that Respondent violated MLRPC

1.2, 1.4, 1.6, 1.9, 1.16(d), 3.1, 4.4, and 8.4(a) and 8.4(d). Based upon our independent

review of the record, we are satisfied that the facts support the hearing judge’s conclusions

of law.

                                          Discussion

       Rule 1.2(a) provides that a lawyer “shall abide by a client’s decisions concerning

the objectives of the representation and, when appropriate, shall consult with the client as

to the means by which they are to be pursued.” Further, “[a] lawyer may take such action

on behalf of the client as is impliedly authorized to carry out the representation.” An

                                             14
attorney’s failure to inform a client of the status of his or her case, which denies the client

the ability to make informed decisions may be a violation of Rule 1.2(a). See Attorney

Grievance Comm’n v. Hamilton, 444 Md. 163, 182, 118 A.3d 958, 968 (2015).

Additionally, an attorney may violate Rule 1.2(a) if he or she fails to follow the client’s

instructions. See Attorney Grievance Comm’n v. Sperling, 432 Md. 471, 493, 69 A.3d 478,

490-91 (2013). During his representation of Mr. Braun, Respondent failed to abide by his

client’s instructions regarding the course of action of the litigation, specifically as it related

to the TRO and the change of venue of the court. Additionally, Respondent failed to inform

his client that Respondent had agreed to produce the client’s tax returns to opposing

counsel. Respondent’s client was later held in contempt when he failed to produce the tax

documents.

       Under Rule 1.4, attorneys are required to keep their clients informed of the status of

the case. Rule 1.4 provides that:

       (a) A lawyer shall:
       (1) promptly inform the client of any decision or circumstance with respect
       to which the client’s informed consent, as defined in Rule 1.0(f), is required
       by these Rules;
       (2) keep the client reasonably informed about the status of the matter;
       (3) promptly comply with reasonable requests for information; and
       (4) consult with the client about any relevant limitation on the lawyer’s
       conduct when the lawyer knows that the client expects assistance not
       permitted by the Maryland Lawyers’ Rules of Professional Conduct or other
       law.

       (b) A lawyer shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.




                                               15
In Attorney Grievance Comm’n v. Fox, 417 Md. 504, 517, 11 A.3d 762, 769 (2010), the

attorney violated Rule 1.4 when he was unaware that his client’s case had been dismissed

and thus did not communicate this fact to the client. Here, Respondent failed to inform his

client that Respondent had consented to the TRO. Respondent also failed to tell Mr. Braun

that he needed to produce tax returns to the opposing party. Further, Respondent violated

Rule 1.4 when he failed to communicate with his client in a way that his client could

understand. Respondent’s failure in this respect made it necessary for Mr. Braun to enlist

the help of an attorney friend.

       Respondent’s conduct during his representation of Mr. Braun demonstrated clear

violations of the Maryland Lawyers’ Rules of Professional Conduct; however, his most

egregious actions occurred after his representation of Mr. Braun. Casting the darkest

shadow over Respondent’s conduct are his violations of Rules 1.6 and 1.9. Rule 1.6

provides that “[a] lawyer shall not reveal information relating to representation of a client

unless the client gives informed consent [and] the disclosure is impliedly authorized in

order to carry out the representation[.]” The attorney-client privilege belongs to the client;

the attorney cannot legally waive the privilege on behalf of the client without the client’s

consent. See Newman v. State, 384 Md. 285, 301, 863 A.2d 321, 330 (2004). Petitioner

has not cited, and we have not found, a Maryland case in which an attorney violated Rule

1.6 by disclosing, without consent, information that was subject to the attorney-client

privilege.

       The Supreme Court of Appeals of West Virginia, however, has had occasion to

address this type of violation. In Lawyer Disciplinary Bd. v. Farber, 488 S.E.2d 460

                                             16
(W.Va. 1997), the attorney of record, Farber, filed a motion to withdraw as counsel in a

case where his client, also an attorney, had entered a plea of nolo contendere to a

misdemeanor charge of obstructing an officer in the performance of duty. In the motion,

Farber contended that his client either had testified falsely at the nolo contendere plea

hearing or would testify falsely at an up-coming hearing at which the client intended to set

aside the plea. Id. at 462. In an affidavit attached to the motion to withdraw as counsel,

Farber revealed that the client had expressed a belief that he would have been convicted of

battery had the issue been presented to the jury. Id. at 462-63. This disclosure concerning

the apparent admission of a battery had been made to Farber during the course of the

attorney-client relationship. Id. at 463. Farber also sent a letter to his client, which stated,

in part, “I’m going to do everything in my power to even the score with you.” Id. The

Supreme Court of Appeals of West Virginia explained that Farber’s statements “revealed

confidential information, were potentially to the disadvantage of [his client] and were

threatening.” Id. at 466. In the case at bar, Respondent disclosed, without consent,

information that he had obtained during the course of his representation of Mr. Braun.

Respondent disclosed the information in a public forum via the federal court’s electronic

filing system, which enabled the opposing party in the Golden Goal litigation to use that

information against Mr. Braun. Additionally, when Respondent was unsuccessful at

resolving the dispute regarding his legal fees, Respondent wrote to Mr. Braun and Mr.

Fink, stating:

                 Dear Jeff and Nate,

                 Power can be used.

                                              17
             Power can be abused.
             In my opinion, you both have abused the considerate financial and
             legal powers you hold.
             I gave you every opportunity to just let me go and leave you both to
             your own devices.
             You ignored every outreach and thereby compelled this action.

             So, let us get another opinion of my entitlement to payment and of
             your joint conduct.
             We can settle and resolve this immediately by payment – in full – of
             my fees.

             And Nate, if you want to fight this, here’s my strategy: The court can
             investigate this and will likely find that you tortuously [sic] interfered
             (and the NY bar will have its role). I will use the findings of my NY
             judges and my NY bar and then use them in civil action for damages
             and an exemplary/punitive award against you.

             Jaime Powers


      Rule 1.9 provides, in relevant part, that:

      (c) An attorney who has formerly represented a client in a matter or whose
      present or former firm has formerly represented a client in a matter shall not
      thereafter:
             (1) use information relating to the representation to the disadvantage
      of the former client except as these Rules would permit or require with
      respect to a client, or when the information has become generally known; or
             (2) reveal information relating to the representation except as
      these Rules would permit or require with respect to a client.


An attorney violated Rule 1.9 when he filed a breach of contract action against a former

client, a corporation, which the attorney had previously represented. Attorney Grievance

Comm’n v. Siskind, 401 Md. 41, 930 A.2d 328 (2007). The suit against the former client

involved enforcement of a purchase agreement, which the attorney had drafted in his legal

representation of the corporate client. Id. As we previously discussed, here, Respondent


                                            18
revealed confidential information related to his former client in the complaint that he filed

in federal court. Upon Mr. Braun’s filing of a motion to dismiss Respondent’s complaint,

Respondent filed affidavits from Mr. Braun’s former attorney, Mr. Braun’s former

accountant, and Respondent. The affidavits revealed information related to Mr. Braun’s

strategy in the pending Golden Goal litigation, information Respondent had obtained from

conversations with Mr. Braun’s accountants, as well as information Respondent had

acquired in his capacity as Mr. Braun’s attorney. Furthermore, the affidavits revealed

information that was intended to disparage Mr. Braun.

       Rule 1.16(d) provides that:

       Upon termination of representation, a lawyer shall take steps to the extent
       reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of other
       counsel, surrendering papers and property to which the client is entitled and
       refunding any advance payment of fee or expense that has not been earned
       or incurred. The lawyer may retain papers relating to the client to the extent
       permitted by other law.


An attorney may violate Rule 1.16(d) when, following the termination of representation,

the attorney delays in returning the case file to the client. See Attorney Grievance Comm’n

v. Landeo, 446 Md. 294, 335-37, 132 A.3d 196, 220–21 (2016). Respondent violated Rule

1.16(d) when, after he ended the attorney-client relationship with Mr. Braun, he delayed in

returning his client’s file. Respondent also delayed in transmitting his client’s final invoice.

       Rule 3.1 provides that “[a] lawyer shall not bring or defend a proceeding, or assert

or controvert an issue therein, unless there is a basis for doing so that is not frivolous. . .”.

In Attorney Grievance Comm’n v. Grisriel, 409 Md. 331, 356–57, 974 A.2d 331, 346


                                               19
(2009), we held that where an attorney used a “shotgun approach to get everyone’s

‘attention’” by including individuals in a lawsuit without any basis for doing so, the

attorney violated Rule 3.3. We imposed a sanction for the attorney’s misconduct and

explained that “[t]he legal process should never be used as the [attorney] did here, i.e.

merely [as] a device to apply pressure to the other parties[.]” Here, Respondent did just

that: he filed suit against his now-former client and a third party in a federal court that

lacked personal and subject matter jurisdiction over the defendants, merely in an effort to

extract legal fees by any means. Respondent knew or should have known that the federal

court lacked personal and subject matter jurisdiction over his former client and the third

party. Respondent apparently did know that the District Court of Maryland lacked

jurisdiction because Respondent withdrew his pleadings from that court and pursued the

parties in the New York court system, which was an avenue available to him from the

outset. Furthermore, Respondent sued the third party for $1,000,000 based on a claim of

contractual interference.

       Rule 4.4(a) provides that:

       (a) In representing a client, a lawyer shall not use means that have no
           substantial purpose other than to embarrass, delay, or burden a third
           person, or use methods of obtaining evidence that the lawyer knows
           violate the legal rights of such a person.

In Attorney Grievance Comm’n v. Mixter, 441 Md. 416, 522, 109 A.3d 58, 65 (2015), we

held that an attorney violated Rule 4.4 when he “intentionally pursued the defendants’

driving records without basis, causing his opposition to use time and resources to obtain

protective orders as to their driving records, and delaying litigation, thereby violating Rule


                                             20
4.4(a).” In the case at bar, Respondent filed suit against his former client and a third-party

as a means of compelling his former client to pay Respondent’s outstanding legal bill.

Respondent’s former client as well as the third party incurred legal fees as a result of having

to defend against Respondent’s suit in Maryland. Respondent’s tactics had “no substantial

purpose other than to embarrass, delay, or burden” his former client and the third party.

       Rule 8.4 provides, in relevant part, that:

       It is professional misconduct for a lawyer to:
       (a) violate or attempt to violate the Maryland Lawyers’ Rules of Professional
            Conduct, knowingly assist or induce another to do so, or do so through
            the acts of another;
                *      *      *
       (d) engage in conduct that is prejudicial to the administration of justice.

An attorney violates Rule 8.4(a) when he or she violates other Rules of Professional

Conduct. See Attorney Grievance Comm’n v. Gerace, 433 Md. 632, 645, 72 A.3d 567, 575

(2013). Furthermore, an attorney who engages in conduct that is prejudicial to the

administration of justice violates Rule 8.4(d). We have described conduct prejudicial to

the administration of justice as that which “reflects negatively on the legal profession and

sets a bad example for the public at large.” Attorney Grievance Comm’n v. Goff, 399 Md.

1, 22, 922 A.2d 554, 567 (2007). Respondent’s act of filing suit in a federal court in a state

where neither defendant resided nor had any contacts, in an effort to collect $9,470 of legal

fees, is conduct that brings the legal profession into disrepute. Respondent caused both

defendants to incur legal fees to defend against a complaint that never should have been

filed in Maryland and that he later withdrew. As discussed, he disclosed, in a public forum,

confidential information that was obtained during his prior representation and subject to


                                              21
the attorney-client privilege and the accountant-client privilege. This conduct denigrates

the legal profession.

                                            IV.

                                         Sanction

       When deciding the proper sanction for Respondent’s misconduct, we are well aware

that “the purpose of attorney discipline is to protect the public, not punish the attorney.”

Attorney Grievance Comm’n v. Framm, 449 Md. 620, 664-65, 144 A.3d 827, 853 (2016).

Additionally, we remain mindful that attorney discipline is “directed at deterring other

lawyers from violating the Maryland Lawyers’ Rules of Professional Conduct and to

maintain the integrity of the legal profession.” Mixter, 441 Md. at 527, 109 A.3d at 68.

The appropriate sanction for Respondent’s misconduct is a question of whether the

sanction is “commensurate with the nature and gravity of the violations and the intent with

which they were committed.” Attorney Grievance Comm’n v. Moore, 451 Md. 55, 88, 152

A.3d 639, 658 (2017). When determining the proper sanction, we measure the attorney’s

misconduct against any mitigating and aggravating factors. Framm, 449 Md. at 664, 144

A.3d at 854.

       The Petitioner recommends that we suspend Respondent from the practice of law

indefinitely due to the severity of his misconduct and the presence of multiple aggravating

factors. The Petitioner contends that Respondent knowingly and intentionally violated the

Rules, as evidenced, for example, by his correspondence with Mr. Braun and Mr. Fink.

Further, the Petitioner notes that even after Mr. Braun filed a complaint against Respondent

with the Attorney Grievance Commission of Maryland, Respondent continued to litigate

                                            22
the fee dispute in the New York courts. Respondent recommends that we impose a sanction

no greater than a reprimand because of what he characterizes as mitigating factors affecting

his misconduct.    However, we conclude that the aggravating factors outweigh the

mitigating factors even assuming that those mitigating factors had been found by the

hearing judge.

       At oral argument, before this Court, Mr. Powers urged us to find that an indefinite

suspension would be inappropriate. Mr. Powers raised his personal circumstances as

mitigating factors. He indicated that he missed the discovery deadline and the disciplinary

hearing because they occurred during a difficult time in his life when his wife had left him,

his daughter refused to speak to him, and he had recently lost his brother-in-law, father,

mother, and dog. It is important to note that Mr. Powers did not timely present any of these

mitigating factors to the hearing judge in this case. Moreover, the hearing judge did not

find any mitigating factors.

       We have recognized the following mitigating factors in imposing sanctions:

       absence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 209, 105 A.3d 533, 576 (2014)

(internal citation omitted). Under Md. Rule 16-757(b), at a disciplinary hearing “the

respondent has the burden of proving an affirmative defense or a matter of mitigation or


                                             23
extenuation by a preponderance of the evidence.”           Attorney Grievance Comm’n v.

Christopher, 383 Md. 624, 638, 861 A.2d 692, 700 (2004).

       We have said that in order “[f]or a mental disability to be considered as a potential

mitigating factor, there must be evidence that it existed and caused the attorney’s

misconduct.” Attorney Grievance Comm’n v. Kremer, 432 Md. 325, 341, 68 A.3d 862,

871–72 (2013). Mr. Powers’ reliance upon the personal losses that he sustained in his

explanation to this Court do not mitigate the sanction to be imposed in this case. He offers

no compelling extenuating circumstances based upon supporting testimony from medical

professionals or evidence of a medical condition or treatment that caused his intentional

misconduct. See Attorney Grievance Comm’n v. Palmer, 417 Md. 185, 212–13, 9 A.3d

37, 53 (2010) (reasoning that, “any alleged psychological issues Respondent was dealing

with contemporaneously with his misconduct do not rise to a level sufficient to meet

Vanderlinde’s requirements, and therefore, without more, do not mitigate the sanction here

to less than disbarment”); Attorney Grievance Comm’n v. Guida, 391 Md. 33, 62, 891 A.2d

1085, 1102 (2006) (determining that, “while Respondent suffered from a severe major

depression at the relevant times, his depression (and related sequelae) was not so great that

it satisfied the Vanderlinde threshold for mitigation of the sanction for his violations of the

MRPC”); Attorney Grievance Comm’n v. Goodman, 381 Md. 480, 496, 850 A.2d 1157,

1167 (2004) (finding, despite respondent’s claims that physical problems, emotional

problems, or any other host of problems he noted, caused or mitigated his behavior in this

case, “the record in this case does not demand or even support a finding that ‘the most

serious and utterly debilitating mental or physical health conditions’ caused Respondent’s

                                              24
inability to conform his conduct in accordance with the law and with the rules.”); see also

Attorney Grievance Comm’n v. Kovacic, 389 Md. 233, 236, 884 A.2d 673, 675 (2005)

(holding that bar counsel’s recommendation of indefinite suspension would be imposed as

“respondent did not appear for the hearing and thus the reasons, or motive, for her inaction

were not, and could not have been explored. . . . While the respondent represented that she

was suffering from a medical condition [at oral argument] that caused her to cease

practicing law and made her return to the practice in the foreseeable future uncertain, the

respondent has failed to submit documentation to confirm its existence, despite having been

requested, and having agreed, to do so.”).

       Having found no basis for mitigation, the hearing judge found five aggravating

factors. See Sperling, 432 Md. at 495-96, 69 A.3d at 492 (citing aggravating factors from

Standard 9.22 of the American Bar Association Standards for Imposing Lawyer Sanctions).

Respondent displayed dishonest or selfish motives in pursuing litigation against his former

client in an attempt to collect $9,470 in legal fees, basing the litigation on the belief that

Mr. Fink was interfering with Respondent’s representation of Mr. Braun. In addition,

Respondent violated multiple disciplinary Rules, specifically 1.2, 1.4(a) and (b), 1.6,

1.9(c), 1.16(d), 3.1, 4.4(a), 8.4(a) and (d). Respondent failed to acknowledge the wrongful

nature of his misconduct. Rather than provide evidence of remorse or an appreciation for

the impropriety of his conduct, he responded to the Petition for Disciplinary or Remedial

Action by describing his actions as “lawful and undertaken in direct response to, and as a

consequence of Mr. Braun’s intentional misconduct[,]” stating that he would “show how

the revelations made by Respondent were integral to the dispute that Respondent had with

                                             25
Mr. Braun and all as authorized under both Maryland and New York ethical rules and

obligations.”   Respondent’s experience in the practice of law is an aggravating factor

because he has been a member of the Maryland Bar for twenty-three years and he is also a

member of the Bar of New York and Bar of Virginia. Finally, Respondent demonstrated

indifference to making restitution because he has maintained that he has done nothing

wrong and, during these disciplinary proceedings, continued to pursue litigation against his

former client and a third party.

       Turning now to the case law, we must determine the proper sanction in light of our

goals to protect the public, deter intolerable conduct, and maintain the integrity of the

profession. See Mixter, 441 Md. at 527, 109 A.3d at 68. In Framm, we disbarred an

attorney who had violated Rules 1.1, 1.2, 1.4, 1.5, 1.7, 1.15, 3.3, and 8.4(a), (c) and (d) as

well as former Maryland Rule 16-606.1. 449 Md. at 668, 144 A.3d at 855. In that case,

the attorney failed to properly advise her client of the cost-benefit analysis of pursuing

litigation based upon the client’s limited potential benefits. See id. at 645, 144 A.3d at 842.

Like Respondent in the case before us, in Framm, the attorney failed to abide by her client’s

wishes and took a contrary position to that of her client. Id. at 646, 144 A.3d at 843.

Furthermore, in Framm, the attorney made material misrepresentations to the court about

her client’s mental capacity in a fee-related suit, even when those misrepresentations were

“directly contrary to the position she advanced before the court in the [client’s] divorce and

guardianship cases.”     Id. at 657, 144 A.3d at 849.       Among the many instances of

misconduct in Framm, we noted that the attorney’s most egregious act was that she “lied



                                              26
to and deceived the court to the detriment of her former client for her own monetary gain.”

Id. at 668, 144 A.3d at 855.

       Most recently in Moore, we sanctioned an attorney with indefinite suspension for

violating Rules 1.1, 1.2(a), 1.3, 1.4(b), 1.16(d), 8.4(a) and (d). 451 Md. at 92, 152 A.3d at

661. In Moore, the attorney failed to make a settlement demand in a personal injury matter

upon the client’s request, failed to keep his client informed of the status of her case, as well

as failed to timely inform the client that he was closing his law practice. Id. at 79–82, 152

A.3d at 653–55. Notwithstanding the attorney’s twenty-two years in the practice of law

and his nearly year-long neglect of the client’s personal injury matter, we noted there that

the attorney’s conduct was “isolated to one client, who seemingly ‘fell through the cracks’

during [the attorney’s] transition from the bar to [the position of Administrative Law

Judge].” Id. at 91, 152 A.3d at 660. We concluded that the sanction of disbarment would

be too severe in Moore. Id.

       We recognize that, unlike Framm, Respondent’s violations neither represent a

pattern of misconduct, nor involve intentional deceit to the court. Respondent’s conduct

more closely aligns with the circumstances in Moore in that the violations stemmed from

an isolated case. Framm, nevertheless, informs our analysis because Respondent acted to

the detriment of his former client in his dogged attempts to recoup an alleged financial loss.

See Framm, 449 Md. at 668, 144 A.3d at 855. Given the severity of Respondent’s conduct,

this case was a close call between our imposing the sanction of disbarment or indefinite

suspension.



                                              27
      Respondent’s violations, particularly of Rules 1.6 and 1.9, seriously undermine his

integrity as a member of this Bar. Respondent has demonstrated not only indifference

towards the attorney discipline process, but an inexplicable absence of serious regard for

his ethical duties to former clients. See Attorney Grievance Comm’n v. Lee, 393 Md. 385,

415, 903 A.2d 360, 378 (2006) (“Respondent presents no evidence of remorse or

appreciation of the serious impropriety of his conduct.”). We are, however, constrained by

the facts before us and our jurisprudence. We conclude that indefinite suspension is the

appropriate sanction.

                                            IT IS SO ORDERED; RESPONDENT
                                            SHALL PAY ALL COSTS AS TAXED BY
                                            THE CLERK OF THIS COURT,
                                            INCLUDING    COSTS    OF   ALL
                                            TRANSCRIPTS     PURSUANT     TO
                                            MARYLAND      RULE 19-709, FOR
                                            WHICH SUM JUDGMENT IS ENTERED
                                            IN FAVOR OF THE ATTORNEY
                                            GRIEVANCE COMMISSION AGAINST
                                            JAMES ALOYSIUS POWERS.




                                           28